Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 1 of 20 Page ID #:1



 1   BETSY C. MANIFOLD (SBN 182450)
     RACHELE R. BYRD (SBN 190634)
 2   MARISA C. LIVESAY (SBN 223247)
     BRITTANY N. DEJONG (SBN 258766)
 3   WOLF HALDENSTEIN ADLER
 4
       FREEMAN & HERZ LLP
     750 B Street, Suite 1820
 5   San Diego, CA 92101
     Telephone: (619) 239-4599
 6   Facsimile: (619) 234-4599
     manifold@whafh.com
 7   byrd@whafh.com
     livesay@whafh.com
 8   dejong@whafh.com
 9 Attorneys for Plaintiff
10 [Additional Counsel on Signature Page]
11
                       UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13
     SHIVA STEIN,                  )         Case No.
14                                 )
                                   )
15              Plaintiff,         )
                                   )         COMPLAINT FOR
16                                 )         VIOLATIONS OF SECTIONS
      v.                           )         14(a) AND 20(a) OF THE
17                                 )         SECURITIES EXCHANGE ACT
     ANWORTH MORTGAGE ASSET        )         OF 1934
18   CORPORATION, JOSEPH E.        )
19   MCADAMS, JOE E. DAVIS, ROBERT )         DEMAND FOR JURY TRIAL
     C. DAVIS, MARK S. MARON,      )
20   LLOYD MCADAMS, and            )
     DOMINIQUE MIELLE,             )
21                                 )
                       Defendants. )
22
23
24
25
26
27
28
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 2 of 20 Page ID #:2



 1         Plaintiff Shiva Stein (“Plaintiff”), by her attorneys, makes the following
 2   allegations against Anworth Mortgage Asset Corporation (“Anworth” or the
 3   “Company”) and the members of the board of directors of Anworth (the “Board” or
 4   “Individual Defendants,” along with Anworth, collectively referred to as the
 5   “Defendants”), for their violations of Sections 14(a) and 20(a) of the Securities
 6   Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), SEC
 7   Rule 14a-9, 17 C.F.R. 240.14a-9, and Regulation G, 17 C.F.R. § 244.100 in
 8   connection with the proposed acquisition (the “Proposed Transaction”) of Anworth
 9   by affiliates of Ready Capital Corporation (“Ready Capital”). The allegations in
10   this complaint are based on the personal knowledge of Plaintiff as to herself and on
11   information and belief (including the investigation of counsel and review of
12   publicly available information) as to all other matters stated herein.
13                                    INTRODUCTION
14         1.    This is an action brought by Plaintiff to enjoin a transaction whereby
15   RC Merger Subsidiary, LLC, a Delaware limited liability company (“Merger Sub”)
16   will merge with and into Anworth, pursuant to which Anworth will merge with and
17   into Merger Sub, with Merger Sub continuing as the surviving company. After
18   which, the surviving company will be contributed to Ready Capital’s operating
19   partnership subsidiary, Sutherland Partners, L.P., in exchange for units of limited
20   partnership interests in the Ready Capital Operating Partnership, and as a result, the
21   surviving company will become a wholly owned subsidiary of the Ready Capital
22   Operating Partnership (“Proposed Transaction”). Pursuant to the Merger
23   Agreement, Anworth shareholders will receive (i) 0.1688 shares of Ready Capital
24   Common Stock (hereinafter, the “Exchange Ratio”), plus (ii) $0.61 in cash minus
25   the Per Share Excess Amount (if any), in each case, subject to adjustment as
26   provided in the Merger Agreement (the “Merger Consideration”). The Board has
27   unanimously recommended to the Company’s stockholders that they vote for the
28   Proposed Transaction at the special meeting of the Anworth shareholders. Anworth



                                              -1-
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 3 of 20 Page ID #:3



 1   shareholders will own approximately 24% of the post-transaction entity and Ready
 2   Capital shareholders will own 76% of the post-transaction entity.
 3          2.   To convince Anworth stockholders to vote in favor of the Proposed
 4   Transaction, on January 4, 2021, the Board authorized the filing of a materially
 5   incomplete and misleading Registration Statement on Form S-4 (the “Registration
 6   Statement”) with the Securities and Exchange Commission (“SEC”).                 The
 7   Registration Statement violates Sections 14(a) and 20(a) of the Exchange Act by
 8   noncompliance with Regulation G and SEC Rule 14a-9 (17 C.F.R. § 244.100 and
 9   17 C.F.R. § 240.14a-9, respectively).
10          3.   Defendants have failed to disclose certain material information
11   necessary for Anworth stockholders to properly assess the fairness of the Proposed
12   Transaction, thereby violating SEC rules and regulations and rendering certain
13   statements in the Registration Statement materially incomplete and misleading.
14          4.   In particular, the Registration Statement contains materially incomplete
15   and misleading information concerning the financial forecasts for the Company
16   prepared and relied upon by the Board in recommending to the Company’s
17   stockholders that they vote in favor of the Proposed Transaction. The same
18   forecasts were used by Anworth’s financial advisor, Credit Suisse Securities (USA)
19   LLC, in conducting its valuation analyses in support of its fairness opinion. The
20   Registration Statement also contains materially incomplete and misleading
21   information concerning certain financial analyses performed by the financial
22   advisors.
23          5.   The material information that has been omitted from the Registration
24   Statement must be disclosed prior to the forthcoming stockholder vote in order to
25   allow the stockholders to make an informed decision regarding the Proposed
26   Transaction.
27          6.   For these reasons, and as set forth in detail herein, Plaintiff asserts
28   claims against Defendants for violations of Sections 14(a) and 20(a) of the



                                             -2-
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 4 of 20 Page ID #:4



 1   Exchange Act, based on Defendants’ violations of Regulation G and Rule 14a-9.
 2   Plaintiff seeks to enjoin Defendants from holding the stockholders vote on the
 3   Proposed Transaction and taking any steps to consummate the Proposed
 4   Transaction unless, and until, all material information discussed below is disclosed
 5   to Anworth stockholders sufficiently in advance of the vote on the Proposed
 6   Transaction or, in the event the Proposed Transaction is consummated without
 7   corrective disclosures, to recover damages resulting from Defendants’ violations of
 8   the Exchange Act.
 9                              JURISDICTION AND VENUE
10          7.    This Court has subject matter jurisdiction pursuant to Section 27 of the
11   Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question
12   jurisdiction) as Plaintiff alleges violations of Section 14(a) and 20(a) of the
13   Exchange Act.
14          8.    This Court has personal jurisdiction over each defendant named herein
15   because each defendant is either a corporation that does sufficient business in
16   California or an individual who has sufficient minimum contacts with California to
17   render the exercise of jurisdiction by the California courts permissible under
18   traditional notions of fair play and substantial justice.
19          9.    Venue is proper in this District under Section 27 of the Exchange Act,
20   15 U.S.C. § 78aa, as well as under 28 U.S.C. § 1391, because Anworth is
21   headquartered in this District.
22                                          PARTIES
23          10.   Plaintiff has owned the common stock of Anworth since prior to the
24   announcement of the Proposed Transaction herein complained of and continues to
25   own this stock.
26          11.   Anworth is a corporation duly organized and existing under the laws of
27   Maryland and maintains its principal offices in Santa Monica, California. Anworth
28   is, and at all relevant times hereto was, listed and traded on the New York Stock



                                               -3-
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 5 of 20 Page ID #:5



 1   Exchange under the symbol “ANH.”
 2           12.   Defendant Joseph E. McAdams has been a member of the Board since
 3   2002 and is also the President, Chief Executive Officer, and Chief Investment
 4   Officer of the Company, as well as the Chairman of the Board.
 5           13.   Defendant Joe E. Davis has been a member of the Board since the
 6   Company’s formation in 1997.
 7           14.   Defendant Robert C. Davis has been a member of the Board since 2005.
 8           15.   Defendant Mark S. Maron has been a member of the Board since 2014.
 9           16.   Defendant Lloyd McAdams has been a member of the Board since the
10   Company’s formation in 1997.
11           17.   Defendant Dominique Mielle has been a member of the Board since
12   2018.
13           18.   The Defendants referred to in paragraphs 12-17 are collectively referred
14   to herein as the “Individual Defendants” and/or the “Board.”
15           19.   The Defendants referred to in paragraphs 11-17 are collectively referred
16   to herein as the “Defendants.”
17                            SUBSTANTIVE ALLEGATIONS
18   The Proposed Transaction
19           20.   On December 7, 2020, Anworth and Ready Capital jointly announced
20   that it had entered into the Agreement and Plan of Merger (the “Merger
21   Agreement”):
22
23           NEW        YORK and SANTA            MONICA,         Calif., Dec.    7,
24           2020 /PRNewswire/ -- Ready Capital Corporation (NYSE:RC)
25           (“Ready Capital”), a multi-strategy real estate finance company that
26           originates, acquires, finances and services small- to medium-sized
27           balance commercial loans, and Anworth Mortgage Asset Corporation
28           (NYSE:ANH) (“Anworth”), a specialty finance REIT that focuses



                                              -4-
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 6 of 20 Page ID #:6



 1         primarily on investments in residential mortgage-backed securities,
 2         announced today that they have entered into a definitive merger
 3         agreement pursuant to which Ready Capital will combine with
 4         Anworth. The combined company is expected to have a pro forma
 5         equity capital base in excess of $1 billion. The combination is
 6         expected to enhance shareholder liquidity and provide for increased
 7         operating leverage across the larger equity base.
 8
           Under the terms of the merger agreement, each share of Anworth
 9
           common stock will be converted into 0.1688 shares of Ready Capital
10
           common stock and $0.61 of cash consideration. Based on Ready
11
           Capital's closing stock price on Friday, December 4, 2020, the implied
12
           offer price is $2.94 per share. Upon the closing of the merger, Ready
13
           Capital stockholders are expected to own approximately 76% of the
14
           combined company’s stock, while Anworth stockholders are expected
15
           to own approximately 24% of the combined company's stock. Ready
16
           Capital will also assume Anworth’s three outstanding series of
17
           preferred stock.
18
19
           In connection with the merger, Waterfall Asset Management, LLC
20
           (“Waterfall”), Ready Capital's external manager, has agreed to reduce
21
           the base management fee it charges Ready Capital by an aggregate
22
           of $4 million over the four quarters immediately following the closing
23
           of the transaction.
24
25
           Based on the closing prices of Ready Capital’s common stock
26
           on December 4, 2020, the market capitalization of the combined
27
           company would be approximately $984 million. The combined
28




                                            -5-
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 7 of 20 Page ID #:7



 1         company will operate under the name Ready Capital and its shares are
 2         expected to continue trading on the New York Stock Exchange under
 3         the existing ticker symbol “RC”.
 4
 5         “This merger highlights our continued focus on establishing Ready
 6         Capital as an industry-leading mortgage REIT, with the scale and
 7         financial resources to pursue compelling risk-adjusted returns across
 8         its diversified investment platform,” stated Ready Capital Chairman
 9         and Chief Executive Officer Thomas Capasse. “The combined
10         company will be in a more formidable position to execute its business
11         plan, improve operating and cost efficiencies, and continue growth in
12         a prudent and profitable manner.”
13
14         Anticipated Benefits to Ready Capital and Anworth Stockholders
15         from the Merger
16            Over $1 billion combined capital base and a diversified investment
17             portfolio
18            Portfolio redeployment will enable Ready Capital to capitalize on
19             attractive investment opportunities
20            Scale advantages include:
21             o   Reduced operating expenses (as a percentage of combined
22                 capital base)
23             o   Improved access to financing, including corporate debt funding
24                 alternatives
25             o   Greater portfolio diversification
26             o   Enhanced shareholder liquidity and investor base diversity
27
28




                                              -6-
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 8 of 20 Page ID #:8



 1         Management, Governance and Corporate Headquarters
 2         Upon completion of the merger, Ready Capital’s Chairman and Chief
 3         Executive Officer Thomas Capasse will lead the company and Ready
 4         Capital    executives Jack      Ross, Thomas       Buttacavoli, Andrew
 5         Ahlborn and Gary Taylor will remain in their current roles. The
 6         combined company will be headquartered in New York, New
 7         York. The Board of the combined company is expected to have eight
 8         directors, consisting of Ready Capital's existing seven directors and
 9         one independent director from Anworth’s current Board.
10
11         Timing and Approvals
12         The transaction has been unanimously approved by each of the Boards
13         of Directors of Ready Capital and Anworth. The transaction is
14         expected to close by the end of the first quarter of 2021, subject to the
15         respective approvals by the stockholders of Anworth and Ready
16         Capital and other customary closing conditions.
17
18         Advisors
19         Wells Fargo Securities is acting as exclusive financial advisor and
20         Alston & Bird LLP is acting as legal advisor to Ready Capital. Credit
21         Suisse is acting as exclusive financial advisor and Greenberg Traurig
22         LLP is acting as legal advisor to the Board of Directors of Anworth.
23
                                         ***
24
25
     The Materially Misleading and Incomplete Solicitation Statement
26
          21.    On January 4, 2021, Defendants caused the Registration Statement to
27
     be filed with the SEC in connection with the Proposed Transaction.                The
28




                                            -7-
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 9 of 20 Page ID #:9



 1   Registration Statement solicits the Company’s shareholders to vote in favor of the
 2   Proposed Transaction.       Defendants were obligated to carefully review the
 3   Registration Statement before it was filed with the SEC and disseminated to the
 4   Company’s shareholders to ensure that it did not contain any material
 5   misrepresentations    or   omissions.      However,   the   Registration   Statement
 6   misrepresents and/or omits material information that is necessary for the
 7   Company’s shareholders to make an informed decision concerning whether to vote
 8   in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the
 9   Exchange Act.
10   Financial Forecasts
11         22.     The Registration Statement discloses tables for forecasts for both
12   Anworth and Ready Capital (the “Projections”).          However, the Registration
13   Statement fails to provide material information concerning these Projections, which
14   were developed by the Company’s management and relied upon by the Board in
15   recommending that the shareholders vote in favor of the Proposed Transaction.
16   These financial forecasts were also relied upon by the Company’s financial advisor,
17   Credit Suisse, in rendering its fairness opinion.
18         23.     With respect to the Ready Capital Management Projections, the
19   Registration Statement fails to provide (i) the values of certain line items used to
20   calculate Core Earnings Per Share, a non-GAAP measure; and (ii) a reconciliation
21   to its most comparable GAAP measures, in direct violation of Regulation G and,
22   consequently, Section 14(a).
23         24.     With respect to the Anworth Management Projections, the
24   Registration Statement fails to provide: (i) the values of certain line items used to
25   calculate Core Earnings Per Share, a non-GAAP measure; and (ii) a reconciliation
26   to its most comparable GAAP measures, in direct violation of Regulation G and,
27   consequently, Section 14(a).
28         25.     The SEC has indicated that if the most directly comparable GAAP



                                              -8-
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 10 of 20 Page ID #:10



  1   measure is not accessible on a forward-looking basis, the company must disclose
  2   that fact, provide any reconciling information that is available without unreasonable
  3   effort, identify any unavailable information and disclose the probable significance
  4   of that information. A company is permitted to provide the projected non-GAAP
  5   measure, omit the quantitative reconciliation and qualitatively explain the types of
  6   gains, losses, revenues or expenses that would need to be added to or subtracted
  7   from the non-GAAP measure to arrive at the most directly comparable GAAP
  8   measure, without attempting to quantify all those items.
  9         26.    When a company discloses non-GAAP financial measures in a
 10   registration statement that were relied on by a board of directors to recommend that
 11   shareholders exercise their corporate suffrage rights in a particular manner, the
 12   company must, pursuant to SEC regulatory mandates, also disclose all forecasts and
 13   information necessary to make the non-GAAP measures not misleading, and must
 14   provide a reconciliation (by schedule or other clearly understandable method) of the
 15   differences between the non-GAAP financial measure disclosed or released with the
 16   most comparable financial measure or measures calculated and presented in
 17   accordance with GAAP. 17 C.F.R. § 244.100.
 18         27.    Indeed, the SEC has increased its scrutiny of the use of non-GAAP
 19   financial measures in communications with shareholders.               Former SEC
 20   Chairwoman Mary Jo White has stated that the frequent use by publicly traded
 21   companies of unique company-specific, non-GAAP financial measures (as Anworth
 22   included in the Registration Statement here), implicates the centerpiece of the
 23   SEC’s disclosures regime:
 24
             In too many cases, the non-GAAP information, which is meant to
 25
             supplement the GAAP information, has become the key message to
 26
             investors, crowding out and effectively supplanting the GAAP
 27
             presentation. Jim Schnurr, our Chief Accountant, Mark Kronforst,
 28




                                              -9-
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 11 of 20 Page ID #:11



  1          our Chief Accountant in the Division of Corporation Finance and I,
  2          along with other members of the staff, have spoken out frequently
  3          about our concerns to raise the awareness of boards, management and
  4          investors. And last month, the staff issued guidance addressing a
  5          number of troublesome practices which can make non-GAAP
  6          disclosures misleading: the lack of equal or greater prominence for
  7          GAAP measures; exclusion of normal, recurring cash operating
  8          expenses; individually tailored non-GAAP revenues; lack of
  9          consistency; cherry-picking; and the use of cash per share data. I
 10          strongly urge companies to carefully consider this guidance and
 11          revisit their approach to non-GAAP disclosures. I also urge again, as
 12          I did last December, that appropriate controls be considered and that
 13          audit committees carefully oversee their company’s use of non-GAAP
 14          measures and disclosures.1
 15         28.    The SEC has repeatedly emphasized that disclosure of non-GAAP
 16   forecasts can be inherently misleading and has therefore heightened its scrutiny of
 17   the use of such forecasts.2 Indeed, the SEC’s Division of Corporation Finance
 18   released a new and updated Compliance and Disclosure Interpretation (“C&DI”) on
 19
      1
 20           Mary Jo White, Keynote Address, International Corporate Governance
      Network Annual Conference: Focusing the Lens of Disclosure to Set the Path
 21
      Forward on Board Diversity, Non-
 22   GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-
 23
      white-icgn-speech.html (last visited Jan 6, 2021) (emphasis added).
      2
              See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures:
 24   The SEC’s Evolving Views, HARVARD LAW SCHOOL FORUM ON CORPORATE
 25   GOVERNANCE (June 24, 2016), https://corpgov.law.harvard.edu/2016/06/24/non-
      gaap-financial-measures-the-secs-evolving-views/ (last visited Jan 6, 2021);
 26   Gretchen Morgenson, Fantasy Math Is Helping Companies Spin Losses Into
 27   Profits,      THE        NEW       YORK        TIMES        (Apr.   22,  2016),
      http://www.nytimes.com/2016/04/24/business/fantasy-math-is-helping-companies-
 28
      spin-losses-into-profits.html?_r=0 (last visited Jan. 6, 2021).


                                            - 10 -
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 12 of 20 Page ID #:12



  1   the use of non-GAAP financial measures to clarify the extremely narrow and
  2   limited circumstances, known as the business combination exemption, where
  3   Regulation G would not apply.3
  4         29.    More importantly, the C&DI clarifies when the business combination
  5   exemption does not apply:
  6
  7
             There is an exemption from Regulation G and Item 10(e) of

  8
             Regulation S-K for non-GAAP financial measures disclosed in

  9
             communications subject to Securities Act Rule 425 and Exchange Act

 10
             Rules 14a-12 and 14d-2(b)(2); it is also intended to apply to

 11
             communications subject to Exchange Act Rule 14d-9(a)(2). This

 12
             exemption    does    not   extend   beyond   such    communications.

 13
             Consequently, if the same non-GAAP financial measure that was

 14
             included in a communication filed under one of those rules is also

 15
             disclosed in a Securities Act registration statement, proxy statement,

 16
             or tender offer statement, this exemption from Regulation G and Item

 17
             10(e) of Regulation S-K would not be available for that non-GAAP

 18
             financial measure.
      Id.
 19
             30.   Thus, the C&DI makes clear that the so-called “business
 20
      combination” exemption from the Regulation G non-GAAP to GAAP reconciliation
 21
      requirement applies solely to the extent that a third-party, such as a financial
 22
      advisor, has utilized projected non-GAAP financial measures to render a report or
 23
      opinion to the Board. To the extent the Board also examined and relied on internal
 24
 25   3
            Non-GAAP Financial Measures, U.S. SECURITIES AND EXCHANGE
 26 COMMISSION                      (Apr.                  4,                 2018),
 27 https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm#101        (last
    visited Jan 6, 2021). To be sure, there are other situations where Regulation G
 28
    would not apply but are not applicable here.


                                             - 11 -
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 13 of 20 Page ID #:13



  1   financial forecasts to recommend a transaction, Regulation G applies.
  2           31.   Thus, to bring the Registration Statement into compliance with
  3   Regulation G as well as cure the materially misleading nature of the forecasts under
  4   SEC Rule 14a-9 as a result of the omitted information, Defendants must provide a
  5   reconciliation table of the non-GAAP measures to the most comparable GAAP
  6   measures.
  7   Financial Analyses
  8           32.   With respect to Credit Suisse’s Selected Public Companies Analysis –
  9   Anworth, the Registration Statement fails to disclose the individual multiples and
 10   metrics for the companies observed by Credit Suisse in the analysis.
 11           33.   With respect to Credit Suisse’s Selected Public Companies Analysis –
 12   Ready Capital, the Registration Statement fails to disclose the individual multiples
 13   and metrics for the companies observed by Credit Suisse in the analysis.
 14           34.   With respect to Credit Suisse’s Selected Precedent Transactions
 15   Analysis, the Registration Statement fails to disclose the individual multiples and
 16   metrics for the transactions observed by Credit Suisse in the analysis.
 17           35.   With respect to Credit Suisse’s Dividend Discount Analysis –
 18   Anworth, the Registration Statement fails to disclose: (i) the terminal values for
 19   Anworth; (ii) the basis for applying a range of TBVPS multiples of 0.70x to 0.90x
 20   to Anworth’s estimated book value as of December 31, 2023; (iii) Anworth’s
 21   estimated book value as of December 31, 2023; (iv) the underlying inputs used to
 22   derive the discount rate of 9.0% to 14.0%; and (v) the number of fully diluted
 23   outstanding shares of Anworth common stock.
 24           36.   With respect to Credit Suisse’s Dividend Discount Analysis – Ready
 25   Capital, the Registration Statement fails to disclose: (i) the terminal values for
 26   Ready Capital; (ii) the basis for applying a range of TBVPS multiples of 0.80x to
 27   1.00x to Ready Capital’s estimated book value as of December 31, 2025; (iii) the
 28   present values of the distributed cash flows for Ready Capital; (iv) Ready Capital’s



                                              - 12 -
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 14 of 20 Page ID #:14



  1   estimated book value as of December 31, 2025; and (v) the underlying inputs used
  2   to derive the discount rate of 9.0% to 13.0%.
  3           37.     In sum, the Registration Statement independently violates both: (i)
  4   Regulation G, which requires a presentation and reconciliation of any non-GAAP
  5   financial measure to their most directly comparable GAAP equivalent; and (ii) Rule
  6   14a-9, since the material omitted information renders certain statements, discussed
  7   above, materially incomplete and misleading.         As the Registration Statement
  8   independently contravenes the SEC rules and regulations, Defendants violated
  9   Section 14(a) and Section 20(a) of the Exchange Act by filing the Registration
 10   Statement to garner votes in support of the Proposed Transaction from Anworth
 11   shareholders.
 12           38.     Absent disclosure of the foregoing material information prior to the
 13   special shareholder meeting to vote on the Proposed Transaction, Plaintiff will not
 14   be able to make a fully informed decision regarding whether to vote in favor of the
 15   Proposed Transaction, and she is thus threatened with irreparable harm, warranting
 16   the injunctive relief sought herein.
 17
                              FIRST CAUSE OF ACTION
 18
        (Against All Defendants for Violations of Section 14(a) of the Exchange Act
 19                 and 17 C.F.R. § 244.100 Promulgated Thereunder)
 20           39.     Plaintiff repeats and re-alleges each allegation set forth above as if
 21   fully set forth herein.
 22           40.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any
 23   person, by the use of the mails or by any means or instrumentality of interstate
 24   commerce or of any facility of a national securities exchange or otherwise, in
 25   contravention of such rules and regulations as the Commission may prescribe as
 26   necessary or appropriate in the public interest or for the protection of investors, to
 27   solicit or to permit the use of his name to solicit any proxy statement or consent or
 28   authorization in respect of any security (other than an exempted security) registered



                                               - 13 -
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 15 of 20 Page ID #:15



  1   pursuant to section 78l of this title.” 15 U.S.C. § 78n(a)(1).
  2           41.   As set forth above, the Registration Statement omits information
  3   required by SEC Regulation G, 17 C.F.R. § 244.100, which independently violates
  4   Section 14(a). SEC Regulation G, among other things, requires an issuer that
  5   chooses to disclose a non-GAAP measure to provide a presentation of the “most
  6   directly comparable” GAAP measure, and a reconciliation “by schedule or other
  7   clearly understandable method” of the non-GAAP measure to the “most directly
  8   comparable” GAAP measure. 17 C.F.R. § 244.100(a).
  9           42.   The failure to reconcile the numerous non-GAAP financial measures
 10   included in the Registration Statement violates Regulation G and constitutes a
 11   violation of Section 14(a).
 12
                            SECOND CAUSE OF ACTION
 13
        (Against All Defendants for Violations of Section 14(a) of the Exchange Act
 14                     and Rule 14a-9 Promulgated Thereunder)
 15           43.   Plaintiff repeats and re-alleges each allegation set forth above as if
 16   fully set forth herein.
 17           44.   SEC Rule 14a-9 prohibits the solicitation of shareholder votes in
 18   registration statements that contain “any statement which, at the time and in the
 19   light of the circumstances under which it is made, is false or misleading with
 20   respect to any material fact, or which omits to state any material fact necessary in
 21   order to make the statements therein not false or misleading . . . .” 17 C.F.R. §
 22   240.14a-9.
 23           45.   Regulation G similarly prohibits the solicitation of shareholder votes
 24   by “mak[ing] public a non-GAAP financial measure that, taken together with the
 25   information accompanying that measure . . . contains an untrue statement of a
 26   material fact or omits to state a material fact necessary in order to make the
 27   presentation of the non-GAAP financial measure . . . not misleading.” 17 C.F.R. §
 28   244.100(b).



                                               - 14 -
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 16 of 20 Page ID #:16



  1           46.    Defendants have issued the Registration Statement with the intention
  2   of soliciting shareholder support for the Proposed Transaction. Each of the
  3   Defendants reviewed and authorized the dissemination of the Registration
  4   Statement, which fails to provide critical information regarding, amongst other
  5   things, the financial forecasts for the Company.
  6           47.    In so doing, Defendants made untrue statements of fact and/or omitted
  7   material facts necessary to make the statements made not misleading. Each of the
  8   Individual Defendants, by virtue of their roles as officers and/or directors, were
  9   aware of the omitted information but failed to disclose such information, in
 10   violation of Section 14(a). The Individual Defendants were therefore negligent, as
 11   they had reasonable grounds to believe material facts existed that were misstated or
 12   omitted from the Registration Statement, but nonetheless failed to obtain and
 13   disclose such information to shareholders although they could have done so without
 14   extraordinary effort.
 15           48.    The Individual Defendants knew or were negligent in not knowing
 16   that the Registration Statement is materially misleading and omits material facts
 17   that are necessary to render it not misleading. The Individual Defendants
 18   undoubtedly reviewed and relied upon the omitted information identified above in
 19   connection with their decision to approve and recommend the Proposed
 20   Transaction.
 21           49.    The Individual Defendants knew or were negligent in not knowing
 22   that the material information identified above has been omitted from the
 23   Registration Statement, rendering the sections of the Registration Statement
 24   identified above to be materially incomplete and misleading.
 25           50.    The Individual Defendants were, at the very least, negligent in
 26   preparing and reviewing the Registration Statement. The preparation of a
 27   registration statement by corporate insiders containing materially false or
 28   misleading statements or omitting a material fact constitutes negligence. The



                                              - 15 -
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 17 of 20 Page ID #:17



  1   Individual Defendants were negligent in choosing to omit material information
  2   from the Registration Statement or failing to notice the material omissions in the
  3   Registration Statement upon reviewing it, which they were required to do carefully
  4   as the Company’s directors. Indeed, the Individual Defendants were intricately
  5   involved in the process leading up to the signing of the Merger Agreement and the
  6   preparation of the Company’s financial forecasts.
  7           51.   Anworth is also deemed negligent as a result of the Individual
  8   Defendants’ negligence in preparing and reviewing the Registration Statement.
  9           52.   The misrepresentations and omissions in the Registration Statement
 10   are material to Plaintiff, who will be deprived of her right to cast an informed vote
 11   if such misrepresentations and omissions are not corrected prior to the vote on the
 12   Proposed Transaction.
 13           53.   Plaintiff has no adequate remedy at law. Only through the exercise of
 14   this Court’s equitable powers can Plaintiff be fully protected from the immediate
 15   and irreparable injury that Defendants’ actions threaten to inflict.
 16                              THIRD CAUSE OF ACTION
                             (Against the Individual Defendants for
 17                    Violations of Section 20(a) of the Exchange Act)
 18           54.   Plaintiff incorporates each and every allegation set forth above as if
 19   fully set forth herein.
 20           55.   The Individual Defendants acted as controlling persons of Anworth
 21   within the meaning of Section 20(a) of the Exchange Act as alleged herein. By
 22   virtue of their positions as officers and/or directors of Anworth, and participation in
 23   and/or awareness of the Company’s operations and/or intimate knowledge of the
 24   incomplete and misleading statements contained in the Registration Statement filed
 25   with the SEC, they had the power to influence and control and did influence and
 26   control, directly or indirectly, the decision making of the Company, including the
 27   content and dissemination of the various statements that Plaintiff contends are
 28   materially incomplete and misleading.



                                               - 16 -
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 18 of 20 Page ID #:18



  1           56.   Each of the Individual Defendants was provided with or had unlimited
  2   access to copies of the Registration Statement and other statements alleged by
  3   Plaintiff to be misleading prior to and/or shortly after these statements were issued
  4   and had the ability to prevent the issuance of the statements or cause the statements
  5   to be corrected.
  6           57.   In particular, each of the Individual Defendants had direct and
  7   supervisory involvement in the day-to-day operations of the Company, and,
  8   therefore, is presumed to have had the power to control or influence the particular
  9   transactions giving rise to the Exchange Act violations alleged herein, and exercised
 10   the same.      The Registration Statement at issue contains the unanimous
 11   recommendation of each of the Individual Defendants to approve the Proposed
 12   Transaction. They were thus directly involved in preparing the Registration
 13   Statement.
 14           58.   In addition, as the Registration Statement sets forth at length, and as
 15   described herein, the Individual Defendants were involved in negotiating,
 16   reviewing, and approving the Merger Agreement. The Registration Statement
 17   purports to describe the various issues and information that the Individual
 18   Defendants reviewed and considered. The Individual Defendants participated in
 19   drafting and/or gave their input on the content of those descriptions.
 20           59.   By virtue of the foregoing, the Individual Defendants have violated
 21   Section 20(a) of the Exchange Act.
 22           60.   As set forth above, the Individual Defendants had the ability to
 23   exercise control over and did control a person or persons who have each violated
 24   Section 14(a) and Rule 14a-9 by their acts and omissions as alleged herein. By
 25   virtue of their positions as controlling persons, these Defendants are liable pursuant
 26   to Section 20(a) of the Exchange Act. As a direct and proximate result of Individual
 27   Defendants’ conduct, Plaintiff will be irreparably harmed.
 28           61.   Plaintiff has no adequate remedy at law. Only through the exercise of



                                              - 17 -
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 19 of 20 Page ID #:19



  1   this Court’s equitable powers can Plaintiff be fully protected from the immediate
  2   and irreparable injury that Defendants’ actions threaten to inflict.
  3                                 RELIEF REQUESTED
  4           WHEREFORE, Plaintiff demands judgment against Defendants as
  5   follows:
  6           A.    Preliminarily and permanently enjoining Defendants and their
  7   counsel, agents, employees and all persons acting under, in concert with, or for
  8   them, from proceeding with, consummating, or closing the Proposed Transaction,
  9   unless and until the Company discloses the material information discussed above
 10   which has been omitted from the Registration Statement;
 11           B.    In the event that the proposed transaction is consummated, rescinding
 12   it and setting it aside, or awarding rescissory damages;
 13           C.    Awarding compensatory damages against Defendants, individually
 14   and severally, in an amount to be determined at trial, together with pre-judgment
 15   and post-judgment interest at the maximum rate allowable by law, arising from the
 16   Proposed Transaction;
 17           D.    Awarding Plaintiff the costs and disbursements of this action and
 18   reasonable allowances for fees and expenses of Plaintiff’s counsel and experts; and
 19           E.    Granting Plaintiff such other and further relief as the Court may deem
 20   just and proper.
 21                             DEMAND FOR JURY TRIAL
 22       Plaintiff hereby demands a trial by jury.
 23   DATED: January 7, 2021                  WOLF HALDENSTEIN ADLER
                                                FREEMAN & HERZ LLP
 24
 25                                                By:    /s/ Rachele R. Byrd
                                                         RACHELE R. BYRD
 26
                                                   BETSY C. MANIFOLD
 27                                                RACHELE R. BYRD
                                                   MARISA C. LIVESAY
 28                                                BRITTANY N. DEJONG



                                               - 18 -
Case 2:21-cv-00122-SB-PLA Document 1 Filed 01/07/21 Page 20 of 20 Page ID #:20



                                              750 B Street, Suite 1820
  1                                           San Diego, CA 92101
                                              Telephone: (619) 239-4599
  2                                           Facsimile: (619) 234-4599
  3
                                              manifold@whafh.com
                                              byrd@whafh.com
  4                                           livesay@whafh.com
                                              dejong@whafh.com
  5
                                              Of Counsel:
  6
                                              WOLF HALDENSTEIN ADLER
  7                                            FREEMAN & HERZ LLP
  8                                           GLORIA KUI MELWANI
                                              270 Madison Avenue
  9                                           New York, NY 10016
                                              Telephone: (212) 545-4600
 10                                           Facsimile: (212) 686-0114
 11                                           Counsel for Plaintiff
 12
 13
 14
 15
 16   810282


 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                          - 19 -
